Hill, J.
Riner, tax-collector, filed a petition for a writ of prohibition against W. J. Flanders, ordinary of Johnson County, alleging that he was elected tax-collector of Johnson County in November, 1928, for four years, and gave the required bond; that-on July 7, 1931, the ordinary cited the tax-collector and his bondsmen to make settlement of his accounts for the year 1930. The ordinary filed a demurrer, which was sustained by the court, and the petition was dismissed. Exceptions to this judgment were taken. A motion to dismiss the writ of error was made in the Supreme Court, on the ground that since the judgment of the superior court sustaining the demurrer there has been a full, final, and complete settlement of the 1930 digest by the plaintiff and the defendant; that, after the judgment sustaining the demurrer, the plaintiff and defendant agreed that the ordinary of Laurens County should preside and hear the issues between the parties as to all taxes included in the 1930 digest that were in issue, and the ordinary of Laurens County rendered a judgment settling all of the issues between the parties in this case; that because of said settlement there is nothing now before the Supreme Court for it to pass on, and a decision in said case would avail nothing.
To the motion to dismiss the plaintiff in error filed an answer in which it is admitted that the ordinary of Laurens County heard the issues between the parties for the years 1927, 1928, 1929, and 1930, but it is alleged that “counsel for Dr. Flanders refused to allow him to hear for the years 1925 and 1926, and left the years 1925 and 1926 undisposed of. The said Nat Riner claimed credit for various amounts for both of. said years, and that 1925 and 1926 were included in the citation of April 1, 1930, the original of which is hereto attached to show that fact.” The citation in the present case was issued by W. J. Flanders, ordinary, in July, 1931, and is specifically limited to a settlement of the tax-digest for the year 1930.
It appearing that the issue involved has been settled, it has become moot, and the writ of error must be

Dismissed.


All the Justices concur.